Opinión disidente emitida por el
Juez Asociado Señor Martín
en la cual concurren los Jueces Asociados Señores Ramí-rez Bages y Martínez Muñoz
San Juan, Puerto Rico, a 12 de octubre de 1972
Me permito disentir. La cópula camal entre el apelante y la hija de su medio hermano es precisamente la relación entre tío y sobrina que constituye delito bajo el Art. 275 del Código Penal de Puerto Rico por hallarse ellos en el tercer grado de consanguinidad, o sea, dentro de los grados de consanguinidad en que los matrimonios son declarados nulos por nuestra ley. 33 L.P.R.A. see. 1115; 31 L.P.R.A. see. 233 (2).
Dicho Art. 275 de nuestro Código Penal dispone que:
“Las personas que hallándose dentro de los grados de con-sanguinidad en que los matrimonios son declarados nulos por la ley, se casaren, o cometieren concúbito o adulterio entre sí, incurrirán en pena de presidio por un término máximo de diez años.”
Y, nuestro Código Civil, de origen español, declara nulos ciertos matrimonios, y en lo que es pertinente a este caso dispone en su Art. 71, lo siguiente:
“§ 238 — Impedimento para contraer matrimonio
Tampoco podrán contraerlo entre sí:
*8672. Los colaterales por consanguinidad hasta el cuarto grado.” (1) 31 L.P.R.A. sec. 238 (2).
Como dijimos antes el acusado y la perjudicada eran tío y sobrina — tercer grado — y no medió matrimonio sino que mantuvieron relaciones carnales entre sí. La causa que es objeto de esta opinión va sólo dirigida contra el tío.
El Art. 275 de nuestro Código Penal es casi copia y trasunto fiel del Art. 285 del Código Penal de California, que reza así:
“Las personas que hallándose dentro de los grados de con-sanguinidad en que los matrimonios son declarados incestuosos y nulos por la ley, se casaren entre sí, o cometieren fornicación o adulterio el uno con el otro, serán castigados con prisión que no excederá de diez años en una prisión estatal.” (Énfasis suplido.)
En California, los matrimonios incestuosos y nulos, los define el Art. 59 de su Código Civil como sigue:
“Matrimonios incestuosos — Los matrimonios entre padres e hijos, ascendientes y descendientes en todos los grados, entre hermanos de padre y madre y medio hermanos y entre tíos y sobrinas o tías y sobrinos son incestuosos y nulos desde su origen, ya fuere legítimo o ilegítimo el parentesco.” (Énfasis suplido.)
Ahora bien, al adoptarse en Puerto Rico el Código Penal de California en 1902, se copió a manera de escolio al calce de nuestro Art. 275 (pero sin formar parte integrante del texto de dicho artículo), lo que constituye a todas luces un lapsus legislativo, una anotación que aparecía en el Código Penal Anotado de dicho estado, cuya anotación es copia textual de la disposición del Código Civil de California refe-*868rente a matrimonios nulos e incestuosos que hemos citado precedentemente. Dicha anotación no formaba parte del Código Penal de California sino que constituía una mera referencia, en la edición anotada de dicho Código Penal, a la definición de lo que constituía un matrimonio incestuoso en el referido estado de acuerdo con el Código Civil.
Las disposiciones citadas comprendidas en los Códigos Civiles de Puerto Rico y de California sobre la nulidad de matrimonios habidos entre personas que se hallen en ciertos grados de consanguinidad son sustancialmente similares. La diferencia de mayor importancia radica en que en nuestro Código Civil se extiende la nulidad hasta el cuarto grado, mientras que en California llega hasta el tercero. Toda vez que el escolio incorporado en nuestro Código Penal prohíbe el matrimonio entre tíos y sobrinas y tías y sobrinos, y asumiendo que su propósito fue el de limitar el castigo penal a relaciones entre parientes hasta el tercer grado, el mismo es de aplicación en este caso, quedando fuera de su ámbito las relaciones entre primos hermanos. Ambas disposiciones tienen en común la prohibición del matrimonio entre tíos y sobrinas y tías y sobrinos.
La médula de la cuestión a resolver es si al mencionarse tíos y sobrinas, tanto en el referido escolio, como en nuestro Código Civil, cabe distinguir entre tíos y sobrinas de doble vínculo y de vínculo sencillo.
Nos parece que como se dijo en State v. Reedy, 44 Kan. 190, 24 Pac. 66, y se sostuvo en People v. Womack, 334 P.2d 309, el lenguaje del estatuto cuando se refiere a tíos y sobrinas debe interpretarse de acuerdo a su significado común (2) y ese significado común claramente incluye la relación aquí *869presente, tanto bajo el texto del ya mencionado escolio de nuestro Código Penal como del Art. 71 de nuestro Código Civil.
Ninguna de dichas disposiciones hace distinción alguna entre la doble o sencilla vinculación entre tíos y sobrinas. (3) TJbix lex non distinguit, nec nos distinguiere débemus.
El caso de People v. Baker, 442 P.2d 675 (1968) citado como antecedente persuasivo por la mayoría para sostener que el lenguaje de la anotación no incluye la relación de este caso, a mi juicio, no ha debido haberse seguido. (4) La con-*870elusion a que se llega en ese caso representa la opinión mino-ritaria en los Estados Unidos en esta materia y así lo recono-ció allí el propio Tribunal. Véase además Sexual Intercourse between Persons Related by Half Blood as Incest, anotación, 72 A.L.R.2d 706. Si bien como se señala en el caso de Baker, supra, las relaciones comprendidas dentro del delito de incesto dependerán del estatuto particular del estado, aun dentro de las decisiones de estados en donde el delito de incesto está definido en forma similar al estatuto civil de California y, por ende, similar al escolio de nuestro Código Penal, la deci-sión de Baker, supra, resulta ser minoritaria. En los casos de State v. Reedy, supra; State v. Guiton, 51 La. Ann. 155, 24 So. 784; State v. Harris, 149 N.C. 513, 62 S.E. 1090, en donde el estatuto distinguía entre hermanos de doble vínculo y hermanos de un solo vínculo pero no así entre tíos y sobri-nas o tías y sobrinos, tal y como lo hace nuestro escolio, se resolvió que la relación sexual entre un tío y la hija de un medio hermano de éste estaba contenida en la definición de incesto.
El caso de Rodríguez v. Díaz, 65 D.P.R. 285, 293 (1945) en que se apoya la mayoría de este Tribunal para dictar la opinión que es objeto de este disenso en el que está envuelta la relación entre primos hermanos, así como la cita que en dicho caso se hace de la doctrina juiciosa adoptada en el caso de State v. Couvillion (1906 La.) 42 So. 431 tienen nuestra aprobación. Pero el caso de Couvillion es distinguible del caso de autos. Allí se trataba de la aplicación de un estatuto penal de 1884 que castigaba el incesto entre personas dentro de ciertos grados de consanguinidad consignados en el Código Civil entonces vigente en Louisiana pero que no incluían a los primos hermanos. Al enmendarse en 1900 el Código Civil de dicho estado se incluyeron los primos hermanos entre las relaciones prohibidas y el citado caso de Couvillion, cuyos hechos ocurrieron luego de la enmienda al Código Civil, resol-vió que la disposición penal de 1884 nunca contempló incluir *871a los primos hermanos. Era de rigor y aplaudimos la inter-pretación restrictiva que dicho caso adoptó. El principio de interpretación restrictiva seguido en los casos de Rodríguez v. Díaz y Couvillion, supra, no es aplicable al caso de autos por las razones ya explicadas en el curso de este disenso.
La prohibición contra la relación incestuosa, desde Aristóteles, se considera que era un valladar contra la con-cupiscencia lujuriosa, que, de no existir tal prohibición, transformaría el puro amo'r familiar en ocasión de práctico y frenético libertinaje. Véase Diccionario de Derecho Privado, pág. 1114, Editorial Lalor, 1954. Compete a la Legisla-tura y no a este Tribunal, la función de modificar legislación que comprende medidas de orden público, como la aquí envuelta, que responde a la tradición moral de la institución familiar puertorriqueña. La sentencia apelada ha debido confirmarse.

 El Tribunal Superior con justa causa podrá dispensar, a instancia de parte, el matrimonio entre parientes de cuarto grado de consanguinidad —primos hermanos. 31 L.P.E.A. see. 234.


 El Art. 559 de nuestro Código Penal, 38 L.P.R.A. sec 11, defini-ción 11, dispone que las palabras y frases se interpretarán según el con-texto y el significado sancionado por el uso común y corriente. (Énfasis suplido.)


 En nuestro ordenamiento jurídico los grados de parentesco se esta-blecen en el Código Civil en sus disposiciones sobre la sucesión intestada. 31 L.P.R.A. sees. 2601 a 2609.
Al explicar los artículos del Código Español sobre parentesco equiva-lentes a los nuestros, en lo que es pertinente, dice Manresa que el paren-tesco es el vínculo o relación que une entre sí a varias personas, y añade que cuando se establece por la comunidad de origen entre las personas a quienes alcanza por correr en sus venas la misma sangre, por proceder de un tronco o progenitor común; se le llama “natural” o de consanguinidad; puede ser legítimo o ilegítimo y pueden clasificarse, uno y otro en paren-tesco de doble vínculo o de vínculo sencillo. Manresa, Código Civil Español, Arts. 915-919, págs. 94-95 (ed. 1955).
A los fines de la computación de los grados de parentesco comenta Manresa que “en la línea colateral hay siempre dos ramas, y en ambas han de contarse las generaciones, subiendo en una del causante al tronco común, y bajando en la otra desde ese tronco hasta el que aspira a suceder.” “Así”, dice Manresa, “los hermanos proceden de un mismo padre o madre'; el padre o la madre es, pues el tronco común, de un hermano a su padre media una generación o grado; los hermanos se hallan pues, en segundo grado de parentesco .... Entre tío y sobrino hay tres grados.” (Manresa, ante, págs. 96, 97.)
La computación en cuanto a los grados de parentesco rige para todas las materias sin excepción según provee específicamente el Código Civil. 31 L.P.R.A. see. 2605. Esto significa naturalmente que a los fines de establecer la relación entre las personas cuyos matrimonios están prohi-bidos por ley se aplica obligatoriamente el método cómputo de los grados contenido en el articulado del Código Civil que hemos explicado.


 Las decisiones de la Corte Suprema del estado de California dictadas con posterioridad a la fecha en que adoptamos de dicho estado nuestro Código Penal tan sólo tienen fuerza persuasiva en esta jurisdic-ción. Véanse, Pueblo v. Pacheco, 83 D.P.R. 526 (1961); Corretjer v. Tribunal de Distrito, 72 D.P.R. 754 (1951).